Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-20-00015-CR

                              Bronwen Victoria MCHENRY,
                                       Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

               From the 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 18-0847-CR-A
                        Honorable Jessica Crawford, Judge Presiding

   BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, we MODIFY the trial court’s
December 3, 2019 Judgment Adjudicating Guilt as follows:

       Under the heading “Plea to Motion to Adjudicate,” we delete “True” and MODIFY the
       judgment to state “Not True.”

We AFFIRM the trial court’s judgment as modified.

       SIGNED January 27, 2021.


                                              _________________________________
                                              Rebeca C. Martinez, Chief Justice